Holt, J.
The order made by the district court in a habeas corpus proceeding is attacked upon this appeal by each of the tw.o parties concerned. The relator, an attorney engaged in the trial of an action before Hon. C. L. Smith, a judge of the municipal court of the' city of Minneapolis, felt impelled by a ruling then made by the court to use language concerning the court’s action not appropriate to the occasion on the part of an attorney, even when smarting under defeat. The court promptly called him to account, adjudged him guilty of contempt of court and imposed a- sentence of $50, or five days’ confinement in county jail in default of payment. The fine was not paid, and when the sheriff, the respondent, apprehended the relator under a commitment duly issued upon the judgment, the latter petitioned the district court for a writ of habeas corpus. Upon the hearing the court was of the opinion that the punishment imposed was heyond the power of the municipal court to inflict, and ordered relator freed from detention under the commitment, but directed *306respondent to deliver the prisoner forthwith to the municipal court for further proceedings according to law. •
On this appeal we are not permitted to consider the merits of the conviction. The commitment, though faulty and technically defective, states sufficient to show that relator was duly adjudged guilty of a direct contempt of court, an offense within the jurisdiction of the municipal eourt to deal with, and the only question before us relates to the sentence. If that is within the power of the court to impose, the order of the district court should be reversed on the respondent’s appeal. If the sentence was excessive, the question will be as to the propriety of remanding relator to the municipal court.
Eespondent contends that the- municipal court of Minneapolis has full authority to punish for contempt of court under chapter 91, G. S. 1913, at least to the extent of its criminal jurisdiction of $100 fine or a 90-day jail sentence. Relator cites State v. McDonough, 117 Minn. 173, 134 N. W. 509, as conclusive that the sentence imposed upon him was beyond the power of the court to pronounced This is not strictly so, for in that case counsel conceded that the municipal eourt there concerned was governed by chapter 229, p. 589, Laws 1895, which expressly provides (section 38) that the laws relating to contempt proceedings before justices of the peace apply to courts organized or brought under that act. In the law creating and defining the jurisdiction and powers of the municipal court of Minneapolis, no mention is made of contempts of court. But that does not signify, since it is well settled that every court has inherent power to protect itself and its authority against direct contempts. State v. Ives, 60 Minn. 478, 62 N. W. 831. The only question is whether under our statutes a limit to the punishment of contempts of court has been fixed. The definition of direct contempts in whatever court occurring seems now contained in chapter 91, G. S. 1913. Previous to the Eevised Laws of 1905, the definition of contempts cognizable by a justice of the peace was in a separate chapter, section 5082, G. S. 1894. But we still find the limitation upon the punishment for direct contempt in two places, one applicable to contempts before justices of the peace, section 7615, G. S. 1913; and the other unquestionably applicable to courts of general jurisdiction, section 8363. Under *307which limitation does the municipal court of Minneapolis come? Nor it cannot well be maintained that the legislature which was careful to circumscribe the power of justices of the peace and judges of the district court was satisfied to have the judges of the municipal court of Minneapolis, and of other municipal courts, without restriction except such as may be implied from the limitation of their general criminal jurisdiction. It is quite apparent that the limitation in chapter 91, G. S. 1913, cannot embrace municipal courts, for the penalty is much beyond their criminal jurisdiction. Direct contempts of court are recognized as criminal offenses. State v. Leftwich, 41 Minn. 42, 42 N. W. 598; State v. District Court of Hennepin County, 65 Minn. 146, 67 N. W. 796. The criminal jurisdiction of the municipal court of Minneapolis extends only to matters which, before the creation of the court, were cognizable before a justice of the peace. State v. West, 42 Minn. 147, 43 N. W. 845. The penalty prescribed for offenses cognizable before a justice of the peace should therefore apply to the same offenses dealt with in a municipal court of equal criminal jurisdiction unless otherwise provided, as for instance in the case of contumacy on the part of a juror (section 13 of Municipal Court Act, p. 138 of Minneapolis Charter 1905). If the maximum penalty fixed for direct contempts in a court-of the justice of the peace is not adequate to vindicate the authority and dignity of a municipal court having the same criminal jurisdiction, the remedy is with the legislature.
The order directing respondent to deliver relator forthwith to the municipal court was proper, since the commitment showed on its face a valid conviction, and the error in the sentence was still subject to correction by the court pronouncing it. The district court followed the practice adopted in State v. Miesen, 98 Minn. 19, 106 N. W. 1134, 108 N. W. 513. The instant case is not ruled by such cases as State v. West, supra; State v. Anderson, 47 Minn. 270, 50 N. W. 226, and others, where the court was without jurisdiction of the offense charged.
The order is affirmed on both appeals.